UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1743



NERMINE MORCOS,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-381-113)


Submitted:   January 9, 2006             Decided:   February 15, 2006


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David A. Barnett, FRENKEL, HERSHKOWITZ & SHAFRAN, L.L.P., New York,
New York, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Jeffrey J. Bernstein, Senior Litigation Counsel, Scott A.
Chutka, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Nermine Morcos, a native and citizen of Egypt, petitions

for review of the Board of Immigration Appeals’ (“Board”) order

dismissing her appeal from the immigration judge’s decision denying

her application for asylum, withholding from removal and protection

under the Convention Against Torture.*        We deny the petition for

review.

            The INA authorizes the Attorney General to confer asylum

on any refugee.    8 U.S.C. § 1158(a) (2000).      It defines a refugee

as a person unwilling or unable to return to her native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”         8 U.S.C. § 1101(a)(42)(A)

(2000).

            An   applicant   has   the   burden   of   demonstrating   her

eligibility for asylum.      8 C.F.R. § 1208.13(a) (2005); Gonahasa v.

INS, 181 F.3d 538, 541 (4th Cir. 1999).           Credibility findings,

relevant to the subjective component, are reviewed for substantial

evidence.   A trier of fact who rejects an applicant’s testimony on

credibility grounds must offer specific, cogent reasons for doing

so.   Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).         We accord

broad, though not unlimited, deference to credibility findings



      *
      Morcos does not challenge the denial of withholding from
removal or relief under the Convention Against Torture.

                                   - 2 -
supported by substantial evidence.                  Camara v. Ashcroft, 378 F.3d

361, 367 (4th Cir. 2004).

              A    determination        regarding    eligibility        for   asylum    is

conclusive if supported by substantial evidence on the record

considered as a whole.            INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).   Administrative findings of fact are conclusive unless any

reasonable        adjudicator      would    be     compelled     to    decide   to     the

contrary.         8 U.S.C. § 1252(b)(4)(B) (2000).              We will reverse the

Board “only if ‘the evidence presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.’”          Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting Huaman-Cornelio, 979 F.2d at 999 (internal quotation marks

omitted)).         We find the evidence was not so compelling as to

warrant reversal.

              With respect to Morcos’ motion to remand, we find the

Board   did       not    abuse    its    discretion       in   denying    the   motion.

Accordingly, we deny the petition for review.                         We dispense with

oral    argument        because    the     facts    and    legal      contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                       PETITION DENIED




                                           - 3 -